GAS 245B          (Rev. 06/18) Judgment in a Criminal Case
DC Custody TSR



                                          UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF GEORGIA
                                                           SAVANNAH DIVISION
             UNITED STATES OF AMERICA                                    )        JUDGMENT IN A CRIMINAL CASE
                                  v.                                     )
                       Jennifer J. Grooms                                )
                                                                         )        Case Number:                4:18CR00260-16
                                                                         )
                                                                         )        USM Number:                 22755-021
                                                                         )
                                                                         )
                                                                                  W. Lamar Fields
THE DEFENDANT:                                                                    Defendant’s Attorney

☒ pleaded guilty to a lesser included offense of Count          1

☐ pleaded nolo contendere to Count(s)                        which was accepted by the court.

☐ was found guilty on Count(s)                                         after a plea of not guilty.

The defendant is adjudicated guilty of this offense:

Title & Section                   Nature of Offense                                                                 Offense Ended          Count

21 U.S.C. § 846;                  Conspiracy to possess with intent to distribute, and to distribute, a            November 8, 2018           1
21 U.S.C. § 841(a)(1); and        quantity of methamphetamine
21 U.S.C. § 841(b)(1)(C)

      The defendant is sentenced as provided in pages 2 through               8       of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on Count(s)
☒ Count                     58               is dismissed as to the defendant on the motion of the United States.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                             June 24, 2019
                                                                             Date of Imposition of Judgment




                                                                             Signature of Judge

                                                                             R. Stan Baker
                                                                             United States District Judge
                                                                             Southern District of Georgia
                                                                             Name and Title of Judge
                                                                              July 2, 2019
                                                                             Date
GAS 245B              (Rev. 06/18) Judgment in a Criminal Case                                                         Judgment — Page 2 of 8
DC Custody TSR

DEFENDANT:                   Jennifer J. Grooms
CASE NUMBER:                 4:18CR00260-16


                                                                  IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
          term of: 55 months.


     ☒    The Court makes the following recommendations to the Bureau of Prisons:
          It is recommended that the defendant be given credit toward this federal sentence for all time served in custody from
          February 10, 2018, through February 12, 2018, and since November 15, 2018, that is not credited toward another sentence. It
          is recommended that the defendant be evaluated by Bureau of Prisons officials to establish her participation in an appropriate
          program of mental health treatment and an appropriate program of substance abuse treatment and counseling, including the
          Residential Drug Abuse Program (RDAP), during her term of incarceration. It is also recommended the defendant be designated
          to FCI Tallahassee, Florida.

     ☒    The defendant is remanded to the custody of the United States Marshal.

     ☐    The defendant shall surrender to the United States Marshal for this district:

         ☐       at                                  ☐     a.m.     ☐ p m.           on                                        .

         ☐       as notified by the United States Marshal.

     ☐    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         ☐       before 2 p m. on                                                          .

         ☐       as notified by the United States Marshal.

         ☐       as notified by the Probation or Pretrial Services Office.


                                                                        RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                                to

at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL



                                                                                By
                                                                                                      DEPUTY UNITED STATES MARSHAL
